Citation Nr: 1721598	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-15 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for autoimmune hepatitis, to include as secondary to sarcoidosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1971 to October 1973.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefit sought on appeal. The Veteran filed a Notice of Disagreement (NOD) in October 2009. The RO issued a Statement of the Case (SOC) in December 2009. In April 2010, the Veteran filed a timely Substantive Appeal (VA Form 9). Thus, the Veteran perfected a timely appeal of this issue.

This appeal was previously before the Board in February 2015. At that time, the Board remanded the autoimmune hepatitis claim for further development.

The matter came before the Board again in May 2016, at which time the Board remanded the claim for additional development, in particular an addendum medical opinion. The RO completed all requested development but denied the benefit sought on appeal. As such this matter is properly returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

FINDINGS OF FACT

The Veteran's autoimmune hepatitis was not manifested for many years after service, and has not been shown by competent and probative medical evidence to be etiologically related to any in-service event or injury, to include the Veteran's service-connected sarcoidosis.

CONCLUSION OF LAW

The criteria for establishing service connection for autoimmune hepatitis, to include as secondary to sarcoidosis have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to notify and assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VA's duty to notify was satisfied by a letter in May 2009. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records have been obtained. Post-service VA and private treatment records and reports have also been obtained.  The Veteran has not identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal.  In May 2016, the Board remanded this matter to the AOJ, in pertinent part to obtain an addendum opinion as to whether it was at least as likely as not that the Veteran's autoimmune hepatitis was proximately due to or aggravated by his service-connected sarcoidosis. In January 2017 an addendum opinion was provided and associated with the Veteran's claims file. As such, the Board finds that the RO has substantially complied with the May 2016 remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

Applicable Laws

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2015). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be established on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury; or any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected condition.  38 C.F.R. § 3.310 (a)-(b) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making its determination, the Board is obligated to weigh the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana v. Shinseki, 24 Vet. App. at 433-34. Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4. The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d 1376-77.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

The Veteran asserts entitlement to service connection for autoimmune hepatitis, to include as secondary to sarcoidosis.

Service treatment records (STRs) do not document any complaints, treatment, or diagnosis of hepatitis or a liver condition while in service. 

As an initial matter the Board notes that the Veteran was diagnosed with pulmonary sarcoidosis in 1981 following a pulmonary biopsy. In June 2015 the RO granted service connection for sarcoidosis, evaluated as 0 percent disabling with an effective date of September 11, 2008. 

The Veteran was diagnosed with autoimmune hepatitis in 2008 and requires continuous medication to control his condition. The Veteran received a liver core biopsy in June 2008 with pathological findings of significant inflammation of the liver suggestive of autoimmune hepatitis. See April 2015 VA examination report. 

The Veteran was afforded a VA examination in April 2015. At that time, the examiner opined that it was less likely as not that the Veteran's autoimmune hepatitis commenced during military service, was caused by pulmonary sarcoidosis, or aggravated by pulmonary sarcoidosis. The examiner noted that there is no evidence in the Veteran's medical records to support the presence of a liver condition during his military service or to suggest a causal relationship between his respiratory complaints during service. See April 2015 VA examination. 

In a May 2015 addendum opinion, the same VA examiner opined that the Veteran's autoimmune hepatitis was less likely as not aggravated by pulmonary sarcoidosis. He noted that there is no evidence to support an aggravation of the Veteran's liver condition (autoimmune hepatitis) as a result of his lung condition (pulmonary sarcoidosis), which were two distinct diseases with separate etiologies. See May 2015 VA examination addendum. 

In the May 2016 remand, the Board noted that, generally, an attempt to establish a medical nexus between service and a disease or an injury solely by generic information in a medical journal or treatise "is too general and inclusive." Sacks v. West, 11 App. 314, 317 (1998). However, the Board found that the April 2015 and May 2015 VA opinions, which concluded that there was no evidence of a causal relationship between the Veteran's autoimmune hepatitis and his pulmonary sarcoidosis given their separate and distinct etiologies, was inconsistent with medical literature cited by the Veteran's representative in a March 2016 IHP which clearly indicated a potential relationship between sarcoidosis and the liver. As such, the Board found the April 2015 and May 2015 VA opinions to be inadequate to decide the Veteran's claim and remanded the appeal to obtain an addendum opinion. 

In January 2017 an addendum opinion was provided. By way of background, the examiner explained that the Veteran was diagnosed with pulmonary sarcoidosis in 1981 after a pulmonary biopsy and was later diagnosed with autoimmune hepatitis in 2008. A liver biopsy was performed in June 2008 and pathological findings revealed significant liver inflammation consistent with a diagnosis of autoimmune hepatitis. There were no granulomas identified on biopsy. See January 2017 VA Addendum Medical Opinion. 

The examiner went on to explain that sarcoidosis is a systemic granulomatous disease of unknown etiology, characterized by the formation of noncaseating epithelioid granulomas. As a systemic disease it may manifest in the liver. Demonstration of tissue granulomas is necessary for a diagnosis of sarcoidosis with biopsy evidence of noncaseating granulomas in the involved organ. As is evidenced in the record, there were no granulomas found in the liver biopsy in June 2008 and thus no evidence of hepatic sarcoidosis. Id.

Based upon this, the examiner opined that the Veteran's autoimmune hepatitis was less likely as not due to his service-connected sarcoidosis. The examiner further opined that it was less likely as not that the Veteran's autoimmune hepatitis had been aggravated by the service connected sarcoidosis as there was no evidence of sarcoid involvement in the liver. Id. 

The Board finds that the Veteran meets the first element of service connection, both on a direct and secondary basis, as he has a current disability. See 38 C.F.R. § 3.303(a). Specifically, the Veteran has a current diagnosis for autoimmune hepatitis. See April 2015 VA examination.

The Board notes that the evidence of record does not demonstrate a manifestation of autoimmune hepatitis to a compensable degree within one year of service separation, or that the Veteran experienced chronic or continuous symptomatology during and since active duty service. Indeed, the first diagnosis of the Veteran's autoimmune hepatitis came in 2008, approximately 35 years after service. In this regard, the Veteran fails to meet the second element of direct service connection in that the evidence does not support an in-service occurrence autoimmune hepatitis.

Regarding the Veteran's specific contention that his autoimmune hepatitis is secondary to his sarcoidosis, the Board finds that he is service-connected for sarcoidosis. See 38 C.F.R. § 3.310.

However, the Board finds that the weight of the evidence is against a showing that the Veteran's autoimmune hepatitis is proximately due to or a result of the service-connected sarcoidosis. In reaching this determination, the Board relies upon the opinion of the January 2017 VA examiner, in particular her explanation that the absence of granulomas in the Veteran's liver suggest that there is no hepatic sarcoidosis. Additionally, the lack of sarcoid involvement in the liver supports the examiner's determination that the Veteran's autoimmune hepatitis was not aggravated by his service-connected sarcoidosis.

In view of the foregoing, the Board finds that the Veteran's claim for service connection must be denied. The Board accords great probative weight to the opinion proffered by the VA examiner in the January 2017 addendum opinion, which found that there was no link between the Veteran's autoimmune hepatitis and his military service, to include his service-connected sarcoidosis. The Board finds that the examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed. Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Importantly, there are no contrary medical opinions of record.

ORDER
Entitlement to service connection for autoimmune hepatitis, to include as secondary to sarcoidosis, is denied.





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


